 Case 8:20-cv-00043-SB-ADS Document 191-16 Filed 05/14/21 Page 1 of 3 Page ID
                                  #:3588




Summary Judgment Ex. 18b

Glaze Declaration - Exhibit 2
            Case 8:20-cv-00043-SB-ADS Document  191-16 Filed 05/14/21 Page 2 of 3 Page ID
                                              EXPERIAN
                                               #:3589
                                    STANDARD TERMS AND CONDITIONS

    This Standard Terms and Conditions ("Agreement") is made on the Effective Date set forth below between Experian Information Solutions, Inc. and
    Experian Marketing Solutions, Inc (collectively, "Experian") and the Client indicated below at the signature line ("Client"). All references herein to
    this Agreement, unless otherwise specified, shall include the schedules and exhibits to this Agreement.
   1. Agreement. This Agreement contains the standard terms and                   include the elements set forth in 16 C F.R. § 314.4 and shall be
   conditions for Experian's provision of products and services                    reasonably designed to (i) insure the security and confidentiality of the
   (collectively, the "Services") to the Client. The terms of this Agreement       information provided by Experian, (ii) protect against any anticipated
   shall be supplemented by individual schedules containing additional            threats or hazards to the security or integrity of such information, and
   terms and conditions applicable to specific Services (each a                   (iii) protect against unauthorized access to or use of such information
   "Schedule").                                                                   that could result in substantial harm or inconvenience to any consumer.
                                                                                  Client shall provide its security program to Experian upon request and
   2. Term. The term of this Agreement shall begin upon the Effective             shall adopt any safeguard that Experian may reasonably request.
   Date set forth below and shall continue in effect until the termination or
   expiration of all Schedules issued pursuant to this Agreement.                 7. Data and Intellectual Property Ownership. Client acknowledges
   3. Client Orders. Client shall provide Experian with such information          that Experian has expended substantial time, effort and funds to create
   as necessary to provide the Services, which shall include at Experian's        and deliver the Services and compile its various databases. All data in
   request job specifications or criteria reasonably necessary to perform         Experian's databases and any other intellectual property that are part of
   the Services ("Client Order"). The terms of this Agreement shall be            the Services are and will continue to be Experian's exclusive property.
   superior to, and supersede, any conflicting or inconsistent terms              Nothing contained in this Agreement or in any Schedule shall be
   contained in any Client Order or other Client provided documents. If           deemed to convey to Client or to any other party any ownership interest
   Client changes or cancels a Client Order, or any portion thereof, after        i n or to intellectual property or data provided in connection with the
   Experian has commenced work, Client agrees to pay Experian for its             Services.
   costs incurred for such work in process.             If the Services are       8. Domestic Access and Use of Services. Client shall not access,
   substantially completed at the time of such change or cancellation,            transfer, or use the Services outside the United States or its territories.
   Client agrees to pay Experian the full price for such Services.                Any direct or indirect access to, transfer, or use of the Services outside
   4. Fees and Payment. Client will pay Experian for the Services in              the United States or its territories shall require the prior written approval
    the amounts agreed upon and set forth in the applicable Schedule or           of Experian,
    other mutually agreed pricing document. Unless otherwise provided in          9. Termination for Cause. If either party is in material breach of this
    an applicable pricing document, Experian shall have the right to revise       Agreement or any Schedule, the non -breaching party may terminate the
    or amend the pricing by providing thirty (30) days prior written notice to     i ndividual Schedule or this Agreement, as applicable, provided such
    Client before such revision or amendment becomes effective.                    breach is not cured within thirty (30) days following written notice of
    Experian's invoices will be deemed to be correct and acceptable to            such breach, unless such breach is the failure to pay for the Services
   Client unless Client advises Experian of disputed items within ten (10)         under the terms of this Agreement, in which case Client shall have ten
    days of their receipt. Payments shall be made to Experian within thirty       (10) days to cure such breach following notice. Notwithstanding the
   (30) days of invoice date. If Client fails to pay any invoice in               foregoing, this Agreement or any Schedule may be terminated by
   accordance with the foregoing terms, Client shall also pay interest on          Experian immediately upon written notice to Client if in Experian's
    the unpaid amount at the lesser of one and one-half percent (1.5%) per        reasonable good faith judgment any Services and/or data provided to
    month or the maximum amount allowed by law. The prices and rates              Client are being used or disclosed contrary to this Agreement or any
   for the Services do not include either shipping costs or applicable            Schedule. In the event that this Agreement or a Schedule is terminated
   federal, state, local, or foreign sales or use taxes, and Client will pay or   as a result of a breach, the non-breaching party shall, in addition to its
    reimburse Experian for such shipping costs and taxes.                         rights of termination, be entitled to pursue all other remedies against the
   5. Confidential Treatment. Under no circumstances will Client resell            breaching party. Termination of this Agreement or any Schedule shalt
   or otherwise disclose to any other person, other than employees or              not relieve Client of its obligation to pay for any Services performed or
   agents whose duties reasonably relate to the lawful business purpose            provided by Experian under this Agreement or any Schedule.
   for which the Services were obtained, any of the Services or data that         10. Warranty and Disclaimers. Experian warrants to Client that
   Experian delivers to Client. Both parties hereby acknowledge that the          Experian will use commercially reasonable efforts to deliver the
   Services and/or data provided by either party to the other may include         Services in a timely manner. Because the Services involve conveying
   personal information pertaining to individual consumers, and requires          information provided to Experian by other sources, Experian cannot and
   that the parties treat such information responsibly and take reasonable        will not, for the fee charged for the Services, be an insurer or guarantor
   steps to maintain appropriate confidentiality and to prevent unlawful          of the accuracy or reliability of the Services or the data contained in its
   dissemination or misuse by its employees, officers, agents or any other        various databases. THE WARRANTY IN THE FIRST SENTENCE OF
   person with access to such information. The Services and data shall            THIS PARAGRAPH IS THE ONLY WARRANTY EXPERIAN HAS
   only be used as expressly authorized in this Agreement or in any               GIVEN CLIENT WITH RESPECT TO THE SERVICES. EXPERIAN
   Schedule.                                                                      MAKES NO REPRESENTATION OR WARRANTIES, EXPRESS OR
   6. Compliance with Laws. Experian shall comply with all federal,               I MPLIED, WITH RESPECT TO THE SERVICES, ANY EXPERIAN
   state and local laws, rules, regulations and decisions applicable to           DATA, OR ANY OTHER MATERIALS (TANGIBLE OR INTANGIBLE)
   Experian's provision of Experian data and the Services pursuant to this        SUPPLIED BY EXPERIAN HEREUNDER, AND EXPERIAN HEREBY
   Agreement. Client shall comply with all federal, state and local laws,         EXPRESSLY           DISCLAIMS       ANY     EXPRESS       OR      IMPLIED
   rules regulations and decisions applicable to Client's collection and          WARRANTIES WITH RESPECT THERETO, INCLUDING WITHOUT
   provision to Experian of the Client data and Client's use of the Experian      LIMITATION, ANY WARRANTIES AS TO THE ACCURACY,
   data and Services provided pursuant to this Agreement. Experian                COMPLETENESS OR CURRENTNESS OF ANY DATA OR ANY
   reserves the right to revise the terms, or conditions or pricing under this    IMPLIED WARRANTIES OF MERCHANTABILITY, OR FITNESS FOR
   Agreement, any Schedule and/or the Services (including without                 A PARTICULAR PURPOSE.
   limitation the right to withdraw or restrict affected data) to meet any        11. Limitation of Liability. Client acknowledges that Experian
   requirement imposed by federal, state, or local law, rule or regulation, or    m aintains several databases updated on a periodic basis, and that
   to address matters concerning privacy and confidentiality, upon                Experian does not undertake a separate investigation for each inquiry or
   reasonable notice to Client.                                                   request for Services made by Client. Client also acknowledges that the
   A. Gramm-Leach-Bliley Act. Client shall implement and maintain a               prices Experian charges for the Services are based upon Experian's
   comprehensive information security program written in one or more              expectation that the risk of any loss or injury that may be incurred by
   readily accessible parts and that contains administrative, technical, and      use of the Services will be borne by Client and not Experian. Client
   physical safeguards that are appropriate to Client's size and complexity,      therefore agrees that it is responsible for determining that the Services
   the nature and scope of its activities, and the sensitivity of the             are in accordance with Experian's obligations under this Agreement. If
   information provided to Client by Experian. Such safeguards shall              Client reasonably determines that the Services do not meet Experian's

                                                                               1
   12.09.13                                                           Experian Confidential                                 Standard Terms and Conditions


CONFIDENTIAL                                                                                                                                      EXP000106
                                                                                                                                             CFPB-JN-0055535
           Case 8:20-cv-00043-SB-ADS Document 191-16 Filed 05/14/21 Page 3 of 3 Page ID
                                            #:3590
   obligations under this Agreement, Client shall so notify Experian in          of money) if and to the extent which such delay or failure is caused by
   writing within ten days after receipt of the Services in question. Client's   events beyond the reasonable control of the party including, without
   failure to so notify Experian shall mean that Client accepts the Services     limitation, acts of God, public enemies, or terrorists, labor disputes,
   as is. If Client so notifies Experian within ten days after receipt of the    equipment malfunctions, material or component shortages, supplier
   Services, then, unless Experian reasonably disputes Client's claim,           failures, embargoes, rationing, acts of local, state or national
   Experian shall, at its option, either reperform the Services in question or   governments or public agencies, utility or communication failures or
   issue Client a credit for the amount Client paid to Experian for the          delays, fire, earthquakes, flood, epidemics, riots and strikes. If a party
   nonconforming Services. EXPERIAN'S REPERFORMANCE OF THE                       becomes aware that such an event is likely to delay or prevent punctual
   SERVICES OR THE REFUND OF ANY FEES CLIENT HAS PAID FOR                        performance of its own obligations, the party will promptly notify the
   SUCH SERVICES SHALL CONSTITUTE CLIENTS SOLE REMEDY                            other party and use its best effort to avoid or remove such causes of
   AND EXPERIAN'S MAXIMUM LIABILITY UNDER THIS AGREEMENT.                        nonperformance and to complete delayed job whenever such causes
   IF NOTWITHSTANDING THE ABOVE, LIABILITY IS IMPOSED ON                         are removed.
   EXPERIAN, THEN CLIENT AGREES THAT EXPERIAN'S TOTAL
   LIABILITY FOR ANY OR ALL OF' CLIENTS LOSSES OR INJURIES                       16. Choice of Law. This Agreement is governed by and construed in
   FROM EXPERIAN'S ACTS OR OMISSIONS UNDER THIS                                  accordance with the internal substantive laws of the State of California.
   AGREEMENT, REGARDLESS OF THE NATURE OF THE LEGAL OR                           A ny dispute under this Agreement shall be brought in the federal or
   EQUITABLE RIGHT CLAIMED TO HAVE BEEN VIOLATED, SHALL                          state courts in Orange County, California.
   NOT EXCEED THE AMOUNT PAID BY CLIENT TO EXPERIAN                              17. Notices.       All notices, requests and other communications
   UNDER THIS AGREEMENT FOR THE PARTICULAR SERVICES                              hereunder shall be in writing and shall be deemed delivered at the time
   WHICH ARE THE SUBJECT OF THE ALLEGED BREACH DURING                            of receipt if delivered by hand or communicated by electronic
   THE SIX MONTH PERIOD PRECEDING THE ALLEGED BREACH BY                          transmission, or, if mailed, three (3) days after mailing by first class mail
   EXPERIAN.        CLIENT COVENANTS THAT IT WILL NOT SUE                        with postage prepaid. Notices to Experian and Client shall be
   EXPERIAN FOR ANY AMOUNT GREATER THAN SUCH AMOUNT.                             addressed to the addresses provided below each party's signature, or
   NOTVVITHSTANDING ANY OTHER PROVISION         OF THIS                          to such other address as either party shall designate in writing to the
   AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO                        other from time to time.
   THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT,                                 18. Complete Agreement. This Agreement, as supplemented by any
   CONSEQUENTIAL, PUNIT/VE OR SPECIAL DAMAGES (INCLUDING                         Schedules, sets forth the entire understanding of Client and Experian
   BUT NOT LIMITED TO DAMAGES TO BUSINESS REPUTATION,                            with respect to the subject matter hereof and supersedes all prior letters
   LOST BUSINESS, OR LOST PROFITS), WHETHER FORESEEABLE                          of intent, agreements, covenants, arrangements, communications,
   OR NOT AND HOWEVER CAUSED, EVEN IF SUCH PARTY IS                              representations, or warranties, whether oral or written, by any officer
   ADVISED OF THE POSSIBILITY THAT SUCH DAMAGES MIGHT                            employee, or representative of either party relating thereto.
   ARISE.
                                                                                 19. Amendments. This Agreement may only be amended in writing
   1 2. Waiver. Either party may waive compliance by the other party with        signed by authorized representatives of both parties.
   a ny covenants or conditions contained in this Agreement or any
   Schedule, but only by written instrument signed by the party waiving          20. Survival. The provisions of Sections 4, 5, 6, 7, 10, 11, 13, and 17,
   such compliance. No such waiver, however, shall be deemed to waive            in addition to any other provisions of this Agreement or any Schedule
   any other circumstance or any other covenant or condition not expressly       that would normally survive termination, shall survive termination of this
   named in the written waiver.                                                  Agreement for any reason.
   1 3. Audit. Experian will have the right to audit Client's and any of its      21. Authority to Sign. Each party represents that (i) the person
   agent's use of the Services to assure compliance with the terms of this        signing this Agreement or any Schedule has all right, power and
   Agreement. Client will be responsible for assuring full cooperation with       authority to sign this Agreement or any Schedule on behalf of such
   Experian in connection with such audits and will provide Experian or           party; (ii) it has full power and authority and all necessary authorizations
   obtain for Experian access to such properties, records and personnel as        to comply with the terms of this Agreement and to perform its
   Experian may reasonably require for such purpose.                              obligations hereunder; and (iii) if it signs this Agreement or any
                                                                                  Schedule with an electronic signature, it (a) shall comply with all
   14. Successors and Assigns. This Agreement will be binding upon               .applicable electronic records and signatures laws, .including but not.
   and will inure to the benefit of the parties hereto and their respective       limited to the Electronic Signatures in Global and National Commerce
   heirs, representatives, successors and permitted assignees. This               Act; (13) hereby acknowledges its electronic signature is effective and
   Agreement may not be assigned, transferred, shared or divided in               will not dispute the legally binding nature, validity or enforceability of this
   whole or in part by Client without Experian's prior written consent.           Agreement or any Schedule based on the fact that the terms were
   15. Excusable Delays. Neither party shall be liable for any delay or           accepted with an electronic signature; and (c) shall ensure that its
   failure in its performance under this Agreement (except for the payment        electronic signature vendor shall comply with the confidentiality
                                                                                  obligations of this Agreement.
   IN WITNESS WHEREOF, Client and Experian sign and deliver this Agreement as of the Effective Date set forth below.


                      Experian Information Solutions, Inc.                                        Chou Team Realty, INC. dba Monster Loans
                                                                                                       P                      Company

           By:
                         Sigi                                     )nly)                                    me      y..ALItbQ   d Representat   nly)
        Name:                    Peter Henke                                     Name:                            Jawad Nesheiwat
                                                                                                                       Print
                                 Director of Membership
         Title:                                                                    Title:                       Director of Operations
                       '0-10-2015
       Effective Date:

       Address for Notice: Experian information Solutions, Inc., 475 Anton         Physical Address for Notice:     3 Whatney Suite 200
       Boulevard, Costa Mesa, CA 92626, Attn: General Counsel                                             Attn:     Irvine, CA 92618
                                                                                                                    Jawed Nesheiwat


                                                                               2
   12.09.13                                                           Experian Confidential                                    Standard Terms and Conditions



CONFIDENTIAL                                                                                                                                        EXP000107
                                                                                                                                               CFPB-JN-0055536
